DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-13, drawn to a system for event-based targeted advertising, classified in CPC H04H20/00 (Arrangements for broadcast or distribution combined with broadcast); H04H 60/06 (Arrangements for scheduling broadcast services or broadcast-related services).

II. Claims 14-16, drawn to broadcast transmission system for generating broadcast signaling, classified in CPC H04H20/53 (Broadcast communication arrangements specifically adapted for specific application); H04H60/37,375 (Identifying segments of broadcast information; commercial); H04N21/458 (Scheduling content for creating personalized stream); H04H20/10 (Time related management during broadcast transmission); H04H60/02 (Arrangements for generating broadcast information with a direct linking to broadcast information or to broadcast space-time); H04N21/26241 .

III. Claims 17-21, drawn to a broadcast advertisement service system, classified in H04N 21/812 (Commercial is added to the original content for commercial purposes); H04N21/23424 (involving splicing one content stream with another content stream, e.g. for inserting or substituting an advertisement at the server level); H04N21/812 (involving advertisement data).

IV. Claims 22-25, drawn to a broadcast receiving, classified in H04N 21/40, 4341(Client devices specifically adapted for the reception of or interaction with content; Demultiplexing audio and video streams); H04H60/52,53 (identifying users or destinations);h04H60/73,80 (Using meta-information among terminal devices).

The inventions are independent or distinct, each from the other because: Inventions I, II, III, IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. The advertisement service system, broadcast receiving device, transmission system can all be used in system that mare materially different than the system defined in claim 1. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired separate status in the art in view of their different classification.

The inventions require a different field of searches (e.g., searching in different groups and/or subgroups).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/           Examiner, Art Unit 2421                                                                                                                                                                                             /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421